Citation Nr: 0618047	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  03-30 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for chronic prostatitis, 
including as a result of exposure to herbicides.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 

INTRODUCTION

The veteran had active service from July 1967 to July 1971.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2003 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.    


FINDINGS OF FACT

1.	The veteran served in the Republic of Vietnam.

2.	The veteran's prostatitis was not manifested during the 
veteran's active military service, and is not otherwise 
related to such service.

3.	The record contains no competent evidence indicating that 
the veteran's prostatitis is causally related to his active 
service or any incident therein, to include any exposure to 
Agent Orange or other chemicals.  


CONCLUSION OF LAW

The veteran's prostatitis was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.313 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for chronic 
prostatitis.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.
 
I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

VA satisfied VCAA notification requirements in a letter from 
the RO dated in March 2003.  38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159.  In this letter, the RO informed the veteran of the 
evidence needed to substantiate his claim, and requested from 
the veteran relevant evidence, or information regarding 
evidence pertaining to the appeal which the RO should obtain 
for the veteran (the Board also finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim).  Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (veteran should be notified that he 
should submit any pertinent evidence in his possession).  In 
this letter, the RO advised the veteran of the respective 
duties of the VA and of the veteran in obtaining evidence 
needed to substantiate his claim.  And in this letter, the RO 
provided notification to the veteran before adjudicating his 
claim in May 2003.  See Mayfield v. Nicholson, No. 05-7157, 
2006 U.S. App. LEXIS 8145 (Fed. Cir. April 5, 2006) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).  

The Board notes that in the May 2003 letter the RO did not 
provide the veteran with information regarding disability 
ratings and effective dates for the award of benefits.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Nevertheless, 
despite the inadequate notice provided to the veteran on 
these two matters, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
As will be discussed below, the veteran's claim to service 
connection will be denied.  As such, no disability rating or 
effective date will be assigned.  There is therefore no 
possibility of prejudice to the veteran here.    

In sum, the Board finds that VA satisfied VCAA notification 
requirements in the March 2003 letter from VA, despite the 
omission of certain information.    

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating such a 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A (West 2002). 

In this matter, the RO obtained private, VA, and service 
medical records relevant to this matter.  And VA provided the 
veteran with compensation examination and an opinion 
addressing his claim.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA. 

II.  The Merits of the Claim for Service Connection

The veteran claims he is entitled to service connection for 
chronic prostatitis.  He claims that his exposure to 
herbicides while serving in Vietnam between December 1968 and 
December 1969 caused him to develop this disorder.  For the 
reasons set forth below, the Board disagrees and finds the 
RO's denial of the veteran's claim the proper course of 
action.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in active service.  
38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and who has 
one of the listed diseases under 38 C.F.R. § 3.309(e), shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113, 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft- tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  See 38 C.F.R. § 3.309(e).

In this matter, the record demonstrates that the veteran 
served in Vietnam during the qualified period (he served 
there from December 1968 to December 1969).  But he cannot be 
presumed to be service connected for prostatitis because 
prostatitis is not one of the diseases listed under 38 C.F.R. 
§ 3.309(e).  38 C.F.R. § 3.307(a)(6).  The Board therefore 
finds that the veteran is not entitled to a presumption of 
service connection based on exposure to herbicide during 
service in Vietnam.

Nevertheless, even if a veteran is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  

Direct service connection will be granted where the record 
demonstrates (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

The evidence of record satisfies the first element of Pond, 
as the record supports the finding that the veteran has a 
chronic prostatitis disability (now, perhaps, in remission).  
Pond, 12 Vet. App. at 346.  Although a July 2005 VA 
compensation examiner stated that it is not clear that the 
veteran has current symptoms of prostatitis, private medical 
records show that the veteran has been consistently diagnosed 
with recurrent and resistant chronic prostatitis from 
November 1977 to January 2003.  

The Board finds the second and third elements of Pond 
unestablished, however.  As to the second element of Pond, 
the record contains no medical evidence supporting the 
veteran's claim that he incurred his disorder during service.  
Service medical records are negative for problems related to 
the prostate or urinary tract.  The veteran's separation 
reports of medical examination and history are negative for 
these problems.  Of the volumes of private and VA medical 
records in the claims file, the earliest medical evidence of 
a post-service prostate disorder is November 1977, over 6 
years after discharge from service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) and Shaw v. Principi, 3 Vet. 
App. 365 (1992) (the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is evidence against a claim of service 
connection).  And the veteran did not claim service 
connection for his prostatitis until March 2003, over 30 
years following service.  In sum, the record contains no 
medical evidence of a chronic in-service prostate disorder, 
of the development of a prostate disorder within one year of 
discharge from service, or of a continuity of symptomatology 
indicative of a prostate disorder in the first several years 
following service.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; 
Pond, 12 Vet. App. at 346.  

As to the third element of Pond, the Board finds the record 
lacking in medical evidence of a nexus between the veteran's 
chronic prostatitis and his service.  Pond, 12 Vet. App. at 
346.  Neither the July 2005 VA compensation examiner, nor the 
veteran's several private physicians, connected the veteran's 
service with his chronic prostatitis.  Rather, the private 
examiners were silent on the matter, while the VA examiner 
indicated an absence of nexus evidence between service and a 
prostatitis disorder.  As such, the Board finds service 
connection unwarranted for this disorder, either on a direct 
or on a presumptive basis.  

The Board has closely reviewed and considered each of the 
veteran's statements.  But his statements are insufficient to 
prove his claim - to either an in-service injuries or to 
post-service symptomatology.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (laypersons are not competent to render medical 
opinions as to etiology or diagnosis).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).









	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for chronic prostatitis, 
including as a result of exposure to herbicides is denied.  



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


